Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (U.S. Patent Application 20170262121 A1, hereinafter “Kurasawa”).

Regarding Claim 9, Kurasawa teaches a display system, comprising: 
a display device (par 0072 Fig 1 display device 1 with touch detection function) comprising a plurality of touch detection regions and a plurality of common electrodes among which a plurality of common electrodes are arranged in each of the touch detection regions (Kurasawa Fig 6B par 0137 plurality of row touch detection regions, and plurality of sensing electrodes 26 comprised of common electrodes are arranged in each of the touch detection regions); 
a drive circuit that supplies a touch drive signal to the plurality of common electrodes (par 0110 Fig 3 sensor drive controller 60 causes the common electrodes 26 to function as sensor electrodes SE; par 0067 Fig 1 supplying a sensor signal 101 to a sensor electrode 100); 
a touch detection circuit that performs, based on a signal received from a plurality of common electrodes in a touch detection region as a detection target, detection of a touch by an object on the touch detection region as the detection target (Kurasawa par 0017 Fig 1 proximity determination means 24; par 0006 for determining a contact of the human body [on the display device on which the touch sensor is superimposed, par 0003] based on the result of the capacitance detection means; par 0110 sensor drive controller 60 comprises a sensing circuit 61 which detects presence or absence of a touch based on a sensor signal, and a select circuit 62 which selects one of the common electrodes 26 as a sensor electrode SE); and 
a control circuit that controls the drive circuit (par 0077 Fig 3 controller 40), the control circuit providing control such that amplitude of a touch drive signal supplied to at least one common electrode other than a plurality of common electrodes in the touch detection region as the detection target becomes smaller than amplitude of a touch drive signal supplied to the plurality of common electrodes in the touch detection region as the detection target (Fig 6B/7B par 0156 amplitude of the signal provided to common electrodes 26GL other than target sensing common electrodes 26AL is smaller than amplitude of the signal provided to target sensing common electrodes 26AL).

Regarding Claim 10, Kurasawa teaches the display system according to claim 9, wherein 
the control circuit provides control such that amplitude of a touch drive signal supplied to a common electrode located adjacent to the touch detection region as the detection target becomes substantially identical with amplitude of a touch drive signal supplied to the plurality of common electrodes in the touch detection region as the detection target (Fig 6B/7B par 0156 amplitude of the signal provided to common electrodes 26GL other than target sensing common electrodes 26AL may be the same as amplitude of the signal provided to target sensing common electrodes 26AL), and 
provides control such that amplitude of a touch drive signal supplied to a common electrode other than the common electrode located adjacent to the touch detection region as the detection target becomes smaller than the amplitude of the touch drive signal supplied to the plurality of common electrodes in the touch detection region as the detection target (Fig 6B/7B par 0156 amplitude of the signal provided to common electrodes 26GL other than target sensing common electrodes 26AL is preferably smaller than amplitude of the signal provided to target sensing common electrodes 26AL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (Japan Patent Application 2011007528 A1, hereinafter “Mori”) in view of Kurasawa et al. (U.S. Patent Application 20170262121 A1, hereinafter “Kurasawa”).

Regarding Claim 1, Mori teaches a display system, comprising: 
a display device (par 0017 display panel) comprising a plurality of sensor electrodes (par 0011 Fig 2 a plurality of detection electrodes 3a-3f) divided into a plurality of groups (Mori teaches the electrodes divided into groups with one member); 
a drive circuit that supplies, to the plurality of sensor electrodes, a touch drive signal (par 0019 Fig 1 charging/discharging means 5 is a means for supplying a charging signal to a plurality of detection electrodes 3a, 3b) having a phase different for each group (paras 0006,0012 charging/discharging means for supplying the charging signal to each of the detection electrodes at a time different from that of each of the other detection electrodes; par 0013 it is preferable that the charge signal of each of the detection electrodes does not overlap with the charge signals of the other detection electrodes); and 
a touch detection circuit that performs detection of a touch by an object on the display device, based on a detection signal received from the plurality of sensor electrodes (par 0017 Fig 1 proximity determination means 24; par 0006 for determining a contact of the human body [on the display device on which the touch sensor is superimposed, par 0003] based on the result of the capacitance detection means).
However, Mori appears not to expressly teach sensor electrodes divided into a plurality of groups [the groups containing more than one electrode driven at a time].
In a similar application, Kurasawa teaches sensor electrodes divided into a plurality of groups [the groups containing more than one electrode driven at a time] (par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time).
Mori and Kurasawa are analogous art as they each pertain to display touch detection circuits. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping of Kurasawa. The motivation would have been in order to provide a guard around sensing electrodes to prevent the electric field generated in the sensor electrodes from spreading off the upper side of the sensor electrodes (Kurasawa par 0137).

Regarding Claim 2, Mori as modified teaches the display system according to claim 1, wherein 
the plurality of sensor electrodes are divided into two groups (Kurasawa, e.g. Fig 6B par 0157 effectively teaches electrodes divided into two groups, one comprising sense electrodes 26AL and guard electrodes 26GL, the other comprising electrodes 26FL), and 
the drive circuit supplies a touch drive signal with a first phase to sensor electrodes in one group and supplies a touch drive signal with a second phase that is 180 degrees different from the first phase to sensor electrodes in the other group (Mori par 0013 teaches applying touch drive signals to two electrodes at different times with no overlap; a person skilled in the art could easily have conceived of configuring the touch sensor of par 0013 such that touch drive signals having a phase difference of 180 degrees therebetween are respectively supplied to two electrodes or electrode groups).
Mori and Kurasawa are analogous art as they each pertain to display touch detection circuits. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping of Kurasawa. The motivation would have been in order to provide noise emission reduction by averaging over time (Mori par 0008).

Regarding Claim 3, Mori as modified teaches the display system according to claim 1, wherein 
the display device includes a plurality of touch detection regions, and, among the plurality of sensor electrodes, a plurality of sensor electrodes are arranged in each of the touch detection regions (Kurasawa Fig 6B par 0137 plurality of row touch detection regions, and plurality of sensing electrodes 26 comprised of common electrodes are arranged in each of the touch detection regions), 
the sensor electrodes are common electrodes used for both image display and touch detection (Kurasawa par 0109 the sensor electrodes are common electrodes used for both image display and touch detection), 
the touch detection circuit performs, based on a detection signal received from a sensor electrode in a touch detection region as a detection target among the plurality of touch detection regions, detection of a touch by an object on the touch detection region as the detection target (Kurasawa par 0017 Fig 1 proximity determination means 24; par 0006 for determining a contact of the human body [on the display device on which the touch sensor is superimposed, par 0003] based on the result of the capacitance detection means), and 
one of the plurality of groups includes a plurality of sensor electrodes in the touch detection region as the detection target (Kurasawa par 0110 sensor drive controller 60 comprises a sensing circuit 61 which detects presence or absence of a touch based on a sensor signal, and a select circuit 62 which selects one of the common electrodes 26 as a sensor electrode SE).
Mori and Kurasawa are analogous art as they each pertain to display touch detection circuits. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping and target selection of Kurasawa. The motivation would have been in order to provide noise emission reduction by averaging over time (Mori par 0008).

Regarding Claim 4, Mori as modified teaches the display system according to claim 3, wherein 
the touch detection circuit serially (Kurasawa par 0174 Fig 8) changes the touch detection region as the detection target (Kurasawa par 0137  FIG. 6B shows an example of a period of touch detection, wherein the common electrodes 26 which belong to a predetermined row are selected as the sensor electrodes 26 (SE); and the predetermined row e.g. 26AL is set to a sensing state), and 
the display system further comprises 
a control circuit (Kurasawa par 0077 Fig 3 controller 40) capable of changing a group division pattern such that a plurality of sensor electrodes in the touch detection region as the detection target and a plurality of sensor electrodes located adjacent to the touch detection region as the detection target are included in the same group (Kurasawa par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time).
Mori and Kurasawa are analogous art as they each pertain to display touch detection systems. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping and target selection of Kurasawa. The motivation would have been in order to provide noise emission reduction by averaging over time (Mori par 0008).

Regarding Claim 5, Mori as modified teaches the display system according to claim 3, wherein, 
when the touch detection circuit performs detection of a touch by an object on the touch detection region as the detection target, the touch detection circuit also performs, based on a detection signal received from a plurality of sensor electrodes in a touch detection region as another detection target among the plurality of touch detection regions (Kurasawa par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time; construing common electrodes as individual electrodes, one half of a row of sensing electrodes may be construed as a first detection target, and the other half of the sensing electrodes may be construed as another detection target; the skilled artisan would have understood this option, as well as one of simultaneous driving of separated additional rows), detection of a touch by an object on the touch detection region as another detection target (Kurasawa par 0017 Fig 1 proximity determination means 24; par 0006 for determining a contact of the human body [on the display device on which the touch sensor is superimposed, par 0003] based on the result of the capacitance detection means; par 0110 sensor drive controller 60 comprises a sensing circuit 61 which detects presence or absence of a touch based on a sensor signal, and a select circuit 62 which selects one of the common electrodes 26 as a sensor electrode SE), and 
a plurality of sensor electrodes in the touch detection region as another detection target are included in a group different from the group of a plurality of sensor electrodes in the touch detection region as the detection target (Kurasawa par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time; construing common electrodes as individual electrodes, one half of a row of sensing electrodes may be construed as a first detection target, and the other half of the sensing electrodes may be construed as another detection target; the skilled artisan would have understood this option, as well as one of simultaneous driving of separated additional rows).
Mori and Kurasawa are analogous art as they each pertain to display touch detection systems. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping and multiple target selection of Kurasawa. The motivation would have been in order to provide noise emission reduction by averaging row detection or multiple rows detection over time (Mori par 0008).

Regarding Claim 6, Mori as modified teaches the display system according to claim 5, wherein 
the touch detection circuit serially (Kurasawa par 0174 Fig 8) changes the touch detection region as the detection target and the touch detection region as another detection target (Kurasawa par 0137  FIG. 6B shows an example of a period of touch detection, wherein the common electrodes 26 which belong to a predetermined row are selected as the sensor electrodes 26 (SE); and the predetermined row e.g. 26AL is set to a sensing state), and 
the display system further comprises 
a control circuit (Kurasawa par 0077 Fig 3 controller 40) capable of changing a group division pattern such that a plurality of sensor electrodes in the touch detection region as the detection target and a plurality of sensor electrodes located adjacent to the touch detection region as the detection target are included in the same one group (Kurasawa par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time), and also such that a plurality of sensor electrodes in the touch detection region as another detection target and a plurality of sensor electrodes located adjacent to the touch detection region as another detection target are included in the same another group (Kurasawa par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time; construing common electrodes as individual electrodes, one half of a row of sensing electrodes may be construed as a first detection target, and the other half of the sensing electrodes may be construed as another detection target; the skilled artisan would have understood this option, as well as one of simultaneous driving of separated additional rows).
Mori and Kurasawa are analogous art as they each pertain to display touch detection systems. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping and target selection of Kurasawa. The motivation would have been in order to provide noise emission reduction by averaging over time (Mori par 0008).

Regarding Claim 8, Mori teaches a control method (par 0006) used to control a display device (par 0017 display panel) comprising a plurality of sensor electrodes (par 0011 Fig 2 a plurality of detection electrodes 3a-3f) divided into a plurality of groups (Mori teaches the electrodes divided into groups with one member), the control method comprising: 
supplying, to the plurality of sensor electrodes, a touch drive signal (par 0019 Fig 1 charging/discharging means 5 is a means for supplying a charging signal to a plurality of detection electrodes 3a, 3b) having a phase different for each group (paras 0006,0012 charging/discharging means for supplying the charging signal to each of the detection electrodes at a time different from that of each of the other detection electrodes; par 0013 it is preferable that the charge signal of each of the detection electrodes does not overlap with the charge signals of the other detection electrodes); and 
performing detection of a touch by an object on the display device, based on a detection signal received from the plurality of sensor electrodes (par 0017 Fig 1 proximity determination means 24; par 0006 for determining a contact of the human body [on the display device on which the touch sensor is superimposed, par 0003] based on the result of the capacitance detection means).
However, Mori appears not to expressly teach sensor electrodes divided into a plurality of groups [the groups containing more than one electrode driven at a time].
In a similar application, Kurasawa teaches sensor electrodes divided into a plurality of groups [the groups containing more than one electrode driven at a time] (par 0072 Fig 1 display device 1 with touch detection function; par 0157 Figs 6B,7B drive controller 40 sets the phase of an AC sensing signal supplied to a sensor electrode 26AL so as to be the same as that of an AC guard signal supplied to a guard electrode 26GL; the sensor electrode/guard electrode pair is a group driven at the same time).
Mori and Kurasawa are analogous art as they each pertain to display touch detection control methods. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori with the inclusion of the electrode grouping of Kurasawa. The motivation would have been in order to provide a guard around sensing electrodes to prevent the electric field generated in the sensor electrodes from spreading off the upper side of the sensor electrodes (Kurasawa par 0137).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (Japan Patent Application 2011007528 A1, hereinafter “Mori”) in view of Kurasawa et al. (U.S. Patent Application 20170262121 A1, hereinafter “Kurasawa”) and further in view of Oda (U.S. Patent Application 20110241651 A1).

Regarding Claim 7, Mori as modified teaches the display system according to claim 1. However, Mori as modified appears not to expressly teach wherein 
the drive circuit supplies the touch drive signal during a predetermined touch detection period, and stops supply of the touch drive signal during a period other than the predetermined touch detection period, 
when the supply of the touch drive signal is stopped, the touch detection circuit detects noise at a frequency of the touch drive signal included in a detection signal received from a sensor electrode, and, 
when the touch detection circuit has detected noise, the drive circuit supplies, to the plurality of sensor electrodes, a touch drive signal that has a frequency different from the frequency of the noise and that has a phase different for each group.
In a similar application, Oda teaches the drive circuit supplies the touch drive signal during a predetermined touch detection period (par 0143 process of signal detection from 32 receiving conductors disposed in the sensor part 10), and stops supply of the touch drive signal during a period other than the predetermined touch detection period (par 0143 Fig 10 step S11 signal detection is stopped), 
when the supply of the touch drive signal is stopped, the touch detection circuit detects noise at a frequency of the touch drive signal included in a detection signal received from a sensor electrode (par 0143 Fig 10 In the state in which the supply of the multi-frequency signals is stopped, the frequency analyzing circuit 34 carries out the frequency analysis of the signals from the respective receiving conductors, and the state of noise is detected by the noise analyzing circuit 41 (step S12)), and, 
when the touch detection circuit has detected noise, the drive circuit supplies, to the plurality of sensor electrodes, a touch drive signal that has a frequency different from the frequency of the noise (par 0148 Fig 10 if noise equal to or larger than the threshold is detected, processing of a changeover to another frequency is executed in order to avoid the influence of the noise) and that has a phase different for each group (par 0174 suggests varying the phase as well).
Mori Kurasawa and Oda are analogous art as they each pertain to display touch detection circuits. It would have been obvious to a person of ordinary skill in the art to modify the display system of Mori/ Kurasawa with the inclusion of the frequency changing of Oda. The motivation would have been in order to suppress the influence of the noise signal on detection of position indication by the indicator in the indicated-position detecting circuit (Oda par 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624